U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
IPA/OST
NUMBER:
5522.03
DATE:
June 15, 2017

Whole Body Imaging
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To implement requirements and guidelines governing the use of Whole Body Imaging on inmates
to mitigate the introduction, possession, and use of weapons and other dangerous contraband
within BOP institutions to protect institution security, and staff and inmate safety.
The Whole Body Imaging program is an ionizing radiation system that complements existing
physical search procedures for contraband detection and introduction, including metal detectors,
x-ray machines, alcohol and drug detection devices, etc.
These standards provide guidance for radiation safety in using Whole Body Imaging devices.
Operating the whole body imaging device requires strict compliance with these standards/reports
to ensure that the risk of radiation exposure is minimized. Personal dosimeter (radiation
measurement) devices are not required to be worn, but area badges are required.
a. Program Objectives.
■ Staff will deploy Whole Body Imaging (WBI) devices at each secure Bureau facility to detect
and deter dangerous contraband (i.e., weapons, drugs, contraband cell phones).
■ The WBI program will increase staff and inmate safety by detection and deterrence of
dangerous contraband within secure Bureau correctional facilities.
■ The WBI program will ensure staff competency in operating WBIs for contraband detection
by required initial and annual device training.

b. Institution Supplement. None required. Should local facilities make any changes outside
the required changes in the national policy or establish any additional local procedures to
implement the national policy, the local Union may invoke to negotiate procedures or appropriate
arrangements.
2. PROGRAM MANAGEMENT
A comprehensive WBI program requires coordination and training. The Warden will designate
management officials as Institution Program Coordinator (IPC) and alternate IPC to manage use
of WBI devices within the local facility. IPCs have the following responsibilities:
a. Assigning Operator Privilege Levels. IPCs assign operator privileges as required and defined
by the device manufacturer’s specifications. These privilege levels may include:
■ Administrator. The IPC and at least one alternate are assigned “Administrator” level
privileges. Administrators can perform all functions of both the operator and supervisor
levels.
■ Supervisor. Staff supervising daily operation of the WBI program are assigned “Supervisor”
level privileges. Supervisors can perform all functions of the operator level. Supervisors are
authorized to accomplish password-protected functions in the “Options Menu - System
Menu” command, or as specified by the manufacturer’s manuals and procedures.
■ Operator. Staff performing daily operation of the WBI program, who have been properly
trained, are assigned “Operator” level privileges that may or may not be password-protected.
Operators can perform basic functions such as running scans of inmates and analyzing results.
b. Operator Training. IPCs ensure staff operating the device are trained in accordance with the
device manufacturer’s specifications, any related Institution Supplements or Post Orders, and the
standards contained in ANSI/HPS N43.17-2009 (as amended).
c. Storage and Security. IPCs ensure that when the device is not in use, it is secured and
inaccessible to inmates and unauthorized persons.
d. Purchasing. The IPC coordinates with the Office of Security Technology (OST) prior to
purchasing a body scan device to ensure the device will meet the needs of the agency.
e. Scheduled Maintenance. IPCs supervise necessary device maintenance and repairs
according to manufacturer specifications. Maintenance and radiation surveys will be performed
only by qualified individuals, preferably the manufacturer’s representatives. IPCs will document
P5522.03 6/15/2017

2

all maintenance and repairs performed on the device by using the Whole Body Imaging System
Maintenance and Radiation Survey Log (BP-A1108) or other appropriate documentation.
f. Radiation Exposure Badges. A radiation exposure badge must be in the immediate search
area of each WBI device, in accordance with the Program Statement National Occupational
Safety and Health Policy. Refer to this Program Statement for information on badge
evaluations, testing procedures, and exposure data.
g. Radiation Surveys. IPCs supervise radiation surveys required by manufacturer specifications
or ANSI /HPS N43.17-2009 (as amended). IPCs document all radiation survey results on the
Whole Body Imaging System Maintenance and Radiation Survey Log (BP-A1108). Radiation
survey results should include subject dose, radiation leakage, inspection zone, and any other
parameter required by the manufacturer. Radiation surveys must be performed at all of the
following:
■
■
■
■

Upon installation.
At least once every 12 months.
After any maintenance that affects the radiation shielding or X-ray production components.
After any incident that may have damaged the system in such a way that X-ray leakage may
occur.

IPCs ensure daily operation of the WBI program is performed in accordance with manufacturer
specifications, applicable BOP policy, and ANSI/HPS N43.17-2009 (as amended), if applicable.
h. Compliance with Federal, State, and Local Regulations. IPCs ensure the device is
registered and complies with applicable Federal, state, and local regulations.
3. WHOLE BODY IMAGING SYSTEMS – DOSE LIMITATIONS
Operation of the WBI program must be suspended when dose limitations are exceeded, as
determined by the annual radiation survey or by the specified output of the device as set by the
manufacturer. It is critical to ensure that the annual limit on the number of scans allowed per
inmate is not exceeded. Note: WBI systems used by the BOP have embedded software to track
and limit the number of scans per inmate to prevent exceeding allowable annual exposure limits.
WBI systems do not constitute a medical x-ray device as referenced in the Program Statement
Searches of Housing Units, Inmates, and Inmate Work Areas.
a. Subject Dose Limitation. The radiation dose delivered to a human subject should be As Low
As Reasonably Achievable (“ALARA”), while meeting the desired detection performance.

P5522.03 6/15/2017

3

See Attachment A, Chart of Typical Subject Dose Limitations For Scanning Systems Using
Ionizing Radiation.
b. Operator Dose Limitation. The radiation dose delivered to the operator of a WBI system
should not exceed an annual effective dose of 1 micro-sievert (100 micro-rem).
c. Bystander Dose Limitation. An inspection zone should be established around the WBI
system where bystanders are prohibited while the system is in use. Radiation doses outside this
inspection zone should not exceed 2 micro-rem in any one hour.
4. WHEN TO USE WHOLE BODY IMAGING
WBI systems that use ionizing radiation to detect contraband in body cavities may be used to
scan inmates coming into or departing an institution. Staff may use WBI to conduct an electronic
device search of an inmate on a routine or random basis to control contraband (see the Program
Statement Searches of Housing Units, Inmates, and Inmate Work Areas).
Screening Inmates for Work Areas. If inmates refuse to submit to screening, proper
disciplinary action should be taken in accordance with the Program Statement Inmate Discipline
Program.
5. SCREENING PROCEDURES FOR INMATES
a. Controlled Area. Screening will be conducted in a controlled area so that, following each
scan, contact between screened and unscreened inmates is prohibited. This minimizes the
opportunity for inmates to transfer contraband after screening.
b. Cross-Gender Viewing. Cross-gender viewing of screened images is only permitted if the
WBI system is equipped with BOP-tested and -approved privacy filters. All BOP-approved WBI
systems have the tested and approved privacy filters.
c. Investigative No Filter Same-Sex Viewing. Investigative staff authorized by the Warden and
of the same sex as the scanned inmate may retrieve scanned images without the digitized privacy
filter for evidentiary purposes for an internal or criminal investigation.
d. Prohibition on Inmates Viewing Images. Inmates must never be allowed to see the monitor
that displays the scanned images either of themselves or another inmate. However, if an inmate
is subject to disciplinary action, they may view the image being used as evidence.
e. Explanation to Inmates. IPCs will ensure informational poster is mounted with Attachments
B and C.
P5522.03 6/15/2017

4

f. Initial Scan Results. Inmates screening negative (image contains no apparent contraband)
should be permitted to proceed to their destination within the institution. Inmates screening
positive (suspect contraband is displayed in the image) must be further examined by staff per the
Program Statement Searches of Housing Units, Inmates, and Inmate Work Areas.
6. TRAINING
The IPC, in collaboration with the Safety Department, ensures staff operating the WBI system are
trained to use the device in accordance with the manufacturer’s specifications. Staff will be
expected to comply with the training requirements outlined in ANSI/HPS N43.17-2009 (as
amended). At a minimum, training includes:
■ Familiarity with the information being provided to the inmate.
■ Radiation safety training, including:
 Types of radiation.
 Sources of magnitude of common exposures.
 Units of measurement.
 Time, distance, and shielding.
■ Concept of “As Low As Reasonably Achievable” (ALARA).
■ Biological effects of radiation and radiation risks.
■ Operating and emergency procedures.
■ Threat Recognition
■ Other safety hazards (e.g., unauthorized disassembly of the system).
■ Physical security procedures to prevent unauthorized use or access.
■ Operator awareness and control of inspection zones.
■ Supervised practical operations.
■ Maintenance.
Refresher training must be provided at least every 12 months.
8. RECORDKEEPING
The Warden will determine who will retrieve and maintain all records referenced in this Program
Statement. The IPC ensures that all required forms and notices are completed and forwarded to
appropriate staff designated for recordkeeping. BOP staff will be expected to comply with
recordkeeping requirements outlined in ANSI/HPS N43.17-2009 (as amended), and the Bureau’s
Records and Information Disposition Schedule (RIDS).
The IPC or designated alternate must collect and maintain the following records:

P5522.03 6/15/2017

5

■ Each operator’s training records, including sufficient information to show compliance with
the training requirements outlined above.
■ Upgrades, modifications, maintenance, and repair records maintained for the life of the
system.
■ Records of radiation surveys as outlined above.
■ Evidence to show the dose limits outlined above are being met and the number of scans
routinely conducted on inmates does not exceed the ANSI Standard.
REFERENCES
Program Statements
P1600.11
National Occupational Safety and Health Policy (6/1/17)
P5270.09
Inmate Discipline Program (7/28/11)
P5500.14
Correctional Services Manual (8/1/16)
P5521.06
Searches of Housing Units, Inmates, and Inmate Work Areas (06/04/15)
BOP Forms
BP-A1108

Whole Body Imaging System Maintenance and Radiation Survey Log

Other References
■ NIJ Standard-0601.03, NIJ Report 100-07, and NIJ CR-0601.03.
■ NIJ Guide-0601.03. Criminal Justice and Public Safety Selection and Application Guide to
Walk-through Metal Detector. Washington, DC: U.S. Department of Justice, National
Institute of Justice.
■ ANSI/HPS N43.17-2009, Radiation Safety for Personnel Security Screening Systems Using
X-Ray or Gamma Radiation.
■ 28 CFR 552.13
■ NCRP Commentary No.16, and ISCORS Technical Report 2008-1.
ACA Standards
■ American Correctional Association Standards for Adult Correctional Institutions, 4th
Edition: 4-4192; 4-4193; 4-4194; 4-4285.
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-2C-01; 4-ALDF-2C-03; 4-ALDF-2C-05.
■ American Correctional Association Standards for Administration of Correctional Agencies,
2nd Edition: None.
■ American Correctional Association Standards for Correctional Training Academies: None.

P5522.03 6/15/2017

6

Records Retention
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5522.03 6/15/2017

7

Attachment A. Chart of Typical Subject Dose Limitations For Scanning Systems Using
Ionizing Radiation
Annual Limit established by ANSI/HPS N43.17-2009 (as amended) = 250 μSv/year
Key: μSv = micro-sievert
Reference effective dose per
scan

μrem= micro-rem Reference
Standard is met if
number of scans per
year does not exceed:

Standard is met if number of
scans per day does not exceed
(based on 250 work days for
UNICOR/Facilities Work Cadre
Applications):

5,000

20

0.10
10
(e.g., AS&E Smartcheck &
Rapiscan Secure 1000)

2,500

10

0.15

15

1,667

6

0.20

20

1,250

5

1,000

4

(µSv)

(µrem)

0.05

5

0.25
25
(e.g., Virtual Imaging
SecurPASS & Smiths
Detection B-Scan)

P5522.03 6/15/2017

8

Attachment B. Typical Radiation Exposures

P5522.03 6/15/2017

9

Attachment C: INMATE INFORMATION SHEET ON WHOLE BODY IMAGING SYSTEM
PROGRAM

Background:
The possession and use of weapons and other contraband by inmates seriously jeopardizes the
overall safety and security of our institutions for both staff and inmates. The Whole body
Imaging System Program is being introduced to complement already existing procedures for
contraband detection that include metal detectors, X-ray machines, alcohol and drug
detection devices, etc. In some cases, inmates must submit to the Whole body Imaging System
as a requirement for working in certain areas, such as in Unicor, Facilities, etc.
Safety and Privacy:
FDA has approved the use of these devices including those screening systems that use
low-dose backscatter and transmission ionizing radiation technology. All these technologies
have been proven to be safe and effective for screening members of the general public as well
as safe for both operators and those in the vicinity of the operating device. People are exposed
to ionizing radiation every day, much of it naturally occurring in the environment.
The same type of radiation is found in our food supplies and in many consumer products such
as smoke detectors. Everyone who flies in an airplane receives ionizing radiation. For
comparison, 50 scans from a typical whole body imaging system that uses ionizing radiation is
the equivalent to about 2 hours of air travel at 39,000 ft.
For most of the whole body imaging systems which do reveal/differentiate between the
male/female anatomies, there will be no cross-gender viewing by BOP staff of inmates, except
under emergency situations as allowed by policy. With those low-dose transmission type
systems, the tracking and archiving of images is built-in for additional safety measures to
ensure inmates never exceed the allowable doses/scans as outlined in regulatory standards and
guidance.
How It Works:
Inmates will stand in front of the device with their legs spread slightly and arms extended
away from their sides while the scan is taken, this takes approximately 8 seconds to process.
The number of scans required at one screening is based on the technology deployed. Should
the subject move during the scan, the scan will be repeated. For whole body imaging systems
utilizing ionizing radiation, several federal guidelines/standards such as ANSI Standard
ANSI/HPS N43.17-2009 (as amended), NCRP Commentary No.16, and ISCORS Technical
Report 2008-1dated July 2008 all provide additional guidance.

P5522.03 6/15/2017

10

